Opinion op the Court by
Judge Williams:
There is no evidence in the case that Mrs. Duerson was a married woman when she sued out the distress warrant.
O. Roberts was the owner of the property bonded by Mrs. Roberts and her surety, except the piano, when he subleased the premises for the remainder of the term, and when he removed it onto the premises; consequently, a lien then attached to it. The subsequent conveyance of the property to the use of his wife was not for a valuable consideration but voluntarily, and could not exonerate it from liability for the rent; therefore her surety in the claimant’s bond being under no disability became responsible, however ineffectual may have been the bond as to Mrs. Roberts, she being a married woman when she signed it. The judgment against the surety in the bond was proper and it is, therefore, affirmed, with damages.